         Case 1:17-cv-11633-DJC Document 354 Filed 01/25/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS



SECURITIES AND EXCHANGE
COMMISSION,                                      Civil Action No. 1:17-cv-11633

              Plaintiff,

       v.

NAVELLIER & ASSOCIATES, INC.,
and LOUIS NAVELLIER,

              Defendants.




     DEFENDANTS’ MOTION TO STRIKE SEC’S UNAUTHORIZED NOTICE OF

  CHANGE IN STATUTE OF LIMITATIONS AND REQUEST FOR SCHEDULE FOR

                      AMENDED REMEDIES BRIEFING (DKT#351)




       Defendants hereby move to strike and oppose the SEC’s unauthorized notice of change in

statute of limitations and request to schedule amended disgorgement briefing (DKT#351).

       The supplemental briefing (after remand for findings of fact and conclusions of law in

light of Liu v. SEC 140 S. Ct. 1936 (2020) was completed on November 30, 2020 (DKT#’s 332,

347, 348). There was no motion and no order to allow the SEC to file any additional briefing and




                                              -1-
         Case 1:17-cv-11633-DJC Document 354 Filed 01/25/21 Page 2 of 4




clearly no order to allow the SEC to file its brief on “notice” of change in statute of limitations

(DKT#351) or its amended brief on disgorgement remedies (DKT#353). Both of the SEC’s

filings (DKT#351 and #353) should be stricken as being in violation of Local Rule 7.1(b)(3),

which provides that all other papers other than motion and opposition pleadings, such as “a reply

brief or otherwise may be submitted only with leave of Court.”

       The SEC has violated Local Rule 7.1(b)(3) by purporting to file without leave of Court,

and in violation of the briefing schedule, two additional briefs (DKT#351 and 353), seeking to

argue that the statute of limitations for its “disgorgement remedies” in 10 years rather than 5

years. The briefing schedule ordered for disgorgement remedies was ordered to be completed by

November 30, 2020 (DKT#332). There was no leave of Court allowing the SEC to file its notice

regarding a “new statute of limitations for disgorgement” (DKT#351) nor was there any leave of

Court allowing the SEC to file an additional amended brief on disgorgement remedies

(DKT#353) six weeks after the proposed findings on disgorgement remedies had been submitted

for decision. Therefore, the SEC’s briefs (DKT#351 and 353) should be stricken and the

“disgorgement remedies” decided on the record and briefs previously submitted.

       If the Court does allow the SEC to submit its additional briefing (it shouldn’t, since the

SEC’s requested retroactive application of a 10 year statute of limitations is frivolous and

meritless as an unconstitutional violation of due process. Landgraf v. USI Film Products 511

U.S. 244, 266-267 (1994); Usery v. Turner Elkhorn Mining Co. 428 U.S. 1, 17 (1976); Bank

Markazi v. Peterson 136 S. Ct. 1310, 1325 (2016)), then Defendants should be allowed four

weeks to oppose the SEC’s additional briefing to show that the SEC’s claim for retroactive

application of a 10 year statute of limitations (DKT#351) is erroneous and meritless and to




                                                 -2-
        Case 1:17-cv-11633-DJC Document 354 Filed 01/25/21 Page 3 of 4




oppose the SEC’s meritless attempt to seek “amended, increased and unfounded” disgorgement

(DKT#353).




                                          Respectfully submitted,



DATED: January 25, 2021                   LAW OFFICES OF SAMUEL KORNHAUSER
                                          By:/s/ Samuel Kornhauser
                                          Samuel Kornhauser, Esq.
                                          CA Bar No. 83528
                                          Law Offices of Samuel Kornhauser
                                          155 Jackson Street, Suite 1807
                                          San Francisco, California, 94111
                                          Telephone: (415) 981-6281
                                          Email: skornhauser@earthlink.net


                                          Attorneys for Defendants


                                          BROOKS & DeRENSIS
                                          111 Devonshire Street, Suite 800
                                          Boston, MA 02109
                                          Telephone: (857) 259-5200
                                          Email: sbrooks@bdboston.com




                                            -3-
         Case 1:17-cv-11633-DJC Document 354 Filed 01/25/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

                I certify that on January 25, 2021, a copy of the foregoing was electronically filed

through the ECF system and will be sent electronically to all persons identified in the Notice of

Electronic Filing and that paper copies will be sent to those indicated as non-registered

participants.



                Dated: January 25, 2021                              /s/ Dan Cowan
                                                                         Dan Cowan




                                                -4-
